MANDATE
                 Case
               Case   19-3272, DocumentDocument
                    1:17-cv-04179-DLC   190-1, 02/26/2021,
                                                 255 Filed3045061,
                                                           02/26/21 Page1
                                                                     Page of 1 1
                                                                          1 of
                                                                                                N.Y.S.D. Case #
                                                                                                17-cv-4179(DLC)

                           UNITED STATES COURT OF APPEALS
                                      FOR THE
                                   SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     4th day of December, two thousand twenty.

     Before:     John M. Walker, Jr.,
                 José A. Cabranes,
                 Robert D. Sack,
                        Circuit Judges.                                                 Feb 26 2021
     ________________________________

      United States Securities and Exchange        JUDGMENT
      Commission,
                                                   Docket No. 19-3272
                   Plaintiff - Appellee,

      v.

      Alpine Securities Corporation,

                Defendant - Appellant.
      ________________________________

             The appeal in the above captioned case from a judgment of the United States District
     Court for the Southern District of New York was argued on the district court’s record and the
     parties’ briefs. Upon consideration thereof,

              IT IS HEREBY ORDERED, ADJUDGED and DECREED that the judgment of the
     district court is AFFIRMED.

                                                         For the Court:
                                                         Catherine O’Hagan Wolfe,
                                                         Clerk of Court




MANDATE ISSUED ON 02/26/2021
